Citation Nr: 0916726	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1994, for an award of service connection for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and M. B. 


ATTORNEY FOR THE BOARD

H. E. Costas

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1966 to April 1969 and from October 1972 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.


FINDINGS OF FACT

1. In a decision, dated in January 2003, the Board awarded an 
effective date of December 16, 1994, for the grant of service 
connection of posttraumatic stress disorder.

2. In May 2003 and in March 2005, the Board denied the 
Veteran's motions for reconsideration of the Board's decision 
in January 2003 because there was no obvious error in the 
Board's decision.   

3. In June 2006, the Veteran filed the current application to 
reopen the claim for an effective date earlier than December 
16, 2004, for the award of service connection for 
posttraumatic stress disorder.  

5. The Veteran has not alleged clear and unmistakable error 
or obvious error in a Board decision or clear and 
unmistakable error in rating decision by the RO. 




CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than December 16, 1994, for the award of service connection 
for posttraumatic stress disorder.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The matter before the Board is the propriety of the 
"freestanding" claim for an earlier effective date. This is a 
matter of legal interpretation, and the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

In February 1980, the Veteran submitted a claim of service 
connection for a nervous condition.  In rating decision in 
February 1981, the RO denied service connection for a 
borderline personality disorder.  The Veteran did not appeal 
the rating decision by the RO. 

On May 30, 1984, the RO received a letter from the Veteran 
requesting that less money be withheld to repay his Education 
Indebtedness due to hardship.  At the end of the letter the 
Veteran wrote "please excuse my handwriting because I was 
very nervous when I wrote this letter."

In May 1984, the Veteran submitted a claim of service 
connection for hearing loss, which was granted.  There was no 
reference to a psychiatric disorder including posttraumatic 
stress disorder.  For May 1985 to and September 1990, the RO 
adjudicated several claims for increase for hearing loss and 
there was reference to a psychiatric disorder, including 
posttraumatic stress disorder.

In April 1994 and in May 1994, the Veteran stated that the VA 
tests to evaluate his hearing loss and tinnitus were causing 
stress and that his family doctor had told him that all of 
his problems were stress related.  In October 1994, the 
Veteran requested that his claim for increase for hearing 
loss be expedited due to hardship.  He stated that he was 
experiencing trouble with his employment due to his hearing 
loss and that the situation was causing him a greater deal of 
"mental anguish." 

On VA audiological examination on December 16, 1994, the VA 
examiner recommended that the Veteran be evaluated for 
posttraumatic stress disorder. 

On March 23, 1995, the Veteran filed a claim of service 
connection for posttraumatic stress disorder.

VA records show that in May 1985 the impression was 
posttraumatic stress disorder and posttraumatic stress 
disorder was first diagnosed in June 1995.

In a rating decision in December 1999, the RO granted service 
connection for posttraumatic stress disorder, effective 
March 23, 1995, the date of receipt of the claim.  The 
Veteran appealed the effective date of the grant of service 
connection.  In September 2001, the Veteran argued that 
service connection should have been awarded back to 1981, the 
date of his original claim for service connection for a 
psychiatric disorder, characterized as nervous condition.  

On appeal to the Board, in a decision in January 2003, the 
Board awarded an effective of December 16, 1994, for the 
grant of service connection for posttraumatic stress 
disorder, the date of the VA audiological examination that 
recommended that the Veteran be evaluated for posttraumatic 
stress disorder, which the Board considered as an informal 
claim of service connection. 

In February 2003 and in November 2004, the Veteran filed 
motions for reconsideration of the Board's decision.  In May 
2003 and in March 2005, the Board denied the motions because 
there was no obvious error in the Board's decision of 
January 2003. 

In June 2006, the Veteran filed an application to reopen the 
claim for an effective date earlier than December 16, 1994, 
for the award of service connection of posttraumatic stress 
disorder.  

In November 2009, the Veteran argued that the effective 
should in 1984 when he was having problems with nervousness 
and he could not hold a job or complete training in air 
conditioning and refrigeration. 

Analysis

The Veteran argues for an effective date earlier than 
December 16, 1994, for the award of service connection for 
posttraumatic stress disorder.  

In January 2003, the Board awarded an effective date of 
December 16, 1994, for the grant of service connection for 
posttraumatic stress disorder.  Although the Veteran 
subsequently filed two motions for reconsideration, the 
motions were denied. Moreover, the Veteran did not appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims.  Accordingly, the Board's decision of 
January 2003 is final.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 
C.F.R. § 20.1100.   Also under 38 U.S.C.A. §§ 5108, 7105(c), 
an unappealed rating decision by the RO becomes final.  



As the Board decision of January 2003, assigning the 
effective date is final, the only remedy to overcome finality 
is by a request for revision based on clear and unmistakable 
error or by a motion for reconsideration, which is predicated 
on obvious error, or by a claim to reopen based upon new and 
material evidence, 
but as the proper effective date for an award based on claim 
to reopen can be no earlier than date on which that claim was 
received, in this case, June 2006, which is clearly not 
advantageous to the Veteran, only a request for revision 
based on clear and unmistakable error or on obvious error can 
result in the assignment of an earlier effective date.  
38 U.S.C.A. §§ 5108, 5109A(a), 5110(a).

The argument that the effective date should be in 1984 does 
not rise to the level of a specific allegation of fact or law 
to constitute a claim of clear and unmistakable or a motion 
for reconsideration in a Board decision prior to December 
1994 or a claim of clear and unmistakable or a motion for 
reconsideration of the Board's decision in January 2003 or a 
claim of clear and unmistakable error in a rating decision by 
the RO before December 1994.

Accordingly, absent a showing of clear and unmistakable error 
in a Board decision or a rating decision by the RO or a 
motion for reconsideration of a Board decision, the claim for 
an earlier effective date must be dismissed.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  


ORDER

An effective date earlier than December 16, 1994, for the 
grant of service connection for posttraumatic stress disorder 
is dismissed.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


